Order appointing receiver pendente lite reversed on the law and the facts, without costs, and motion denied, without costs, on condition that within five days from the entry of the order herein appellants file a corporate surety bond securing the payment of the judgment, interest and costs in the event that the plaintiff succeeds in this action; and that they pay the reasonable fees and expenses of the receiver to date within five days after service of a copy of the order herein with notice of entry thereof; otherwise, order affirmed, with ten dollars costs and disbursements. Appeal from order denying motion for reargument or to resettle order dismissed. Lazansky, P. J., Kapper, Hagarty, Tompkins and Davis, JJ., concur. Settle order on notice.